Citation Nr: 0728052	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
The veteran died in September 2003.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, entitlement to accrued benefits and 
eligibility to Dependents' Educational Assistance.  In a 
notice of disagreement (NOD) dated in September 2004, the 
appellant indicated that she wished to appeal the denial of 
entitlement to service connection for the cause of the 
veteran's death.  The RO issued a statement of the case (SOC) 
in January 2005 addressing service connection for the cause 
of the veteran's death, and the appellant timely perfected 
her appeal in February 2005.  The appellant participated in a 
Travel Board hearing with the undersigned Veterans Law Judge 
in June 2007.  A transcript of that proceeding has been 
associated with the claims folder.  

During the course of the appellant's hearing, she argued that 
she was entitled to accrued benefits.  As noted above, this 
claim was denied by the RO in December 2003.  The appellant's 
NOD stated that she wished to appeal the denial of 
entitlement to service connection for the cause of the 
veteran's death.  No mention was made of the claim for 
accrued benefits, and there is no other document on file 
which may serve as a timely NOD.  Given the appellant's 
failure to submit a timely NOD with respect to the denial of 
her claim for accrued benefits, the Board does not have 
jurisdiction to address this question. 

FINDINGS OF FACT

1.  The veteran's death in September 2003 was the result of 
peripheral vascular occlusive disease, and the onset of such 
was listed as more than 1 year prior to death. 

2.  At the time of his death, the veteran was not service-
connected for any disability but was in receipt of non-
service connected pension benefits.

3.  Peripheral vascular occlusive disease was not present 
during active military service; it was not manifested to a 
compensable degree within one year subsequent to the 
veteran's separation from service; and it was not shown to be 
related to a disease, injury, or herbicide exposure in 
service.  

4.  The preponderance of the competent and persuasive 
evidence of record is against a finding that a service-
connected disability caused or contributed substantially or 
materially to the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1137, 5107(b) (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006). 

Prior to initial adjudication of the appellant's claim, a 
letter dated in November 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The appellant was 
aware that it was ultimately her responsibility to give VA 
any evidence pertaining to the claim.  The November 2003 
letter informed her that additional information or evidence 
was needed to support her claim, and asked her to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The veteran's VA medical treatment records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West 2002 & West Supp. 2006); 38 C.F.R. § 3.159 (2006).  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims folder.  There is no duty to 
obtain any medical opinions in this case, since there is no 
competent evidence indicating any possible relationship 
between the cause of the veteran's death and his military 
service.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 

The Merits of the Claim

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See 38 U.S.C.A. § 1110 (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.303(a) (2006).  Moreover, where a 
veteran served continuously for ninety days or more during a 
period of war and cardiovascular disease, renal disease or 
hypertension becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.312 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  See 38 
C.F.R. § 3.312(a) (2006).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b) 
(2006).  The service-connected disability will be considered 
a contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2006).

Agent Orange Exposure

VA has determined that a positive association exists between 
exposure to herbicides and the subsequent development of the 
following ten conditions: chloracne; non-Hodgkin's lymphoma; 
soft tissue sarcoma; Hodgkin's disease; porphyria cutanea 
tarda (PCT); multiple myeloma; acute and subacute peripheral 
neuropathy; prostate cancer; cancers of the lung, bronchus, 
larynx and trachea; and Type II (adult-onset) diabetes 
mellitus.  PCT, chloracne, and acute and subacute peripheral 
neuropathy are required to become manifest to a compensable 
degree within one year from last exposure.  38 C.F.R. 
§§ 3.307, 3.309.

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,634 
(May 20, 2003).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  

The veteran's immediate cause of death was peripheral 
vascular occlusive disease.  
After a review of all the evidence of record, the Board finds 
that there is no competent and persuasive evidence that 
peripheral vascular occlusive disease is related to his 
period of active military service to include any herbicide 
exposure.  

The service records do not include any references to this 
disorder and the post-service medical reports show that 
treatment for this disorder began many years after the 
veteran's active service ended.  Furthermore, the record 
includes no medical evidence indicating any connection 
between this disorder and the veteran's active service.  It 
must be noted that the veteran's active service ended in 
1968, while the treatment for the disorders that led to his 
death began more than twenty-five years later.  

Peripheral vascular occlusive disease is not recognized as 
presumptively related to herbicide exposure.  Further, there 
is no evidence directly linking this condition to any 
herbicide exposure in service.  In fact, diagnostic studies 
reflect that the veteran's adipose tissue was negative for 
dioxin.  

In short, peripheral vascular occlusive disease is not 
related to service.

As previously noted, the appellant asserts that there is a 
connection between the veteran's PTSD and his death.  PTSD is 
not service-connected.  As such, any etiological relationship 
between PTSD and the veteran's death is moot.

The Board is sympathetic to the appellant's loss of her 
husband; we find, however, a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of her husband's death and therefore the claim must 
be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


